Graves, C. J.
This action was brought on an instrument of the following tenor :
■“ $150.tW- East Saginaw, July 27, 1880.
“ On or before the first day of November, 1880, I, the subscriber of the town of Thomas, county of Saginaw, State of Michigan, promise to pay to J. S. Case & Co., or bearer, one hundred and fifty dollars at the First National Bank, Saginaw City, for value received, with 7 per cent, interest per annum from date until maturity, and 7 per cent, interest on the amount due at maturity until paid, and if suit is commenced, agree to pay 10 per cent, attorney’s fees, and consent that the same shall be taxed as costs, and entered up as a part of the judgment. Witness my hand and seal. John Davidson. [Seal.]
il In presence of W. H. Caffery, post-office, Saginaw City, county of Saginaw, Michigan.”
The right to recover turned on the question whether the addition of the seal so worked on the legal nature of the instrument as to deprive it of the negotiable quality accorded by the statute to promissory notes, and the circuit judge held that it did not, and awarded judgment in favor of the plaintiffs.
We cannot concur in this view.
The addition of the seal we think operated to enlarge the remedial rights of the promisee under the statute of limitations and rendered the contract suable in covenant at any time within ten years after the accruing of the cause of .action. In the absence of the seal the time would be six *609..years. The paper was obviously made a specialty in order to secure remedial advantages, but when this was done it involved a waiver of particular qualities, and the contract was '■excluded from the description of instruments declared 4‘ negotiable in like manner, as inland bills of exchange, ■according to the custom of merchants.” 1 Comp. L. § 1550.
The judgment must be reversed and one entered here for -defendant, with the costs of both courts.
The other Justices concurred.